MILLER, Judge.
Defendants appeal a judgment awarding' $125,000 in general damages to plaintiff Mamie C. Dixon for the wrongful deaths of her children Mary, age 15, David, age 13, and Minnie Ruth, age 9. All were guest passengers in a pickup truck. We affirm.
This case was consolidated for trial and appeal with Ogaard v. Wiley, 325 So.2d 642 (La.App. 3 Cir. 1975), handed down this date. Defendants are named in that opinion. For reasons there assigned the trial court judgment is affirmed as to liability of the several defendants.
Mrs. Dixon had seven children. One remains alive. That one is now living away from home. • A son was killed in an automobile accident some years before. Two of her daughters, Mrs. Stanley and Mrs. Meaux, were killed in this same accident with David, Mary and Minnie Ruth. The outing originated at her home. The children were being treated to a swimming party as a reward to the younger children for a successful school year.
The record shows this family to have been especially close knit with great emphasis on family activity and cooperation. The children took active parts in their annual food canning project, helped with housework and gardening. The son brought in wood and fed the livestock. The older daughter helped with sewing. *654The record established an intimate and affectionate relationship between the children and their mother.
The children did well in school. They were active and well adapted socially.
Mrs. Dixon finds it almost impossible to leave her home, she has trouble sleeping and at trial was still under medication. Her life-style has been greatly disrupted. It was difficult for her to articulate her response to the tragic loss of five children in one accident.
Although she has consolation in her second marriage together with her responsibilities to her husband’s daughter by a former wife, we find no manifest error in the award. It is not so disproportionate to awards in similar cases as to indicate an abuse of the trial court’s much discretion.
The trial court judgment is affirmed at appellants’ costs.
Affirmed.